GEE, Circuit Judge,
with whom
GOLDBERG, POLITZ, RANDALL and HIGGIN-BOTHAM, Circuit Judges, join, dissenting:
Judge Reavley’s opinion for a majority of the court — workmanlike and thorough as always — takes a view of the Mississippi arrangement regulating liquor advertising with which it is hard to disagree violently. Even so, I believe that the better one is expressed in our panel opinions, reported at 701 F.2d 314 and 335. Since it is there set out in great detail, I see no occasion to write further.
For the reasons there expressed, then, I respectfully dissent.